            Case 1:19-cv-02524-SAG Document 14 Filed 06/26/20 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
        CHAMBERS OF                                                             101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                       BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780




                                                    June 26, 2020


  LETTER TO COUNSEL

         RE:      Timothy F. v. Saul
                  Civil No. SAG-19-2524


  Dear Counsel:

          On September 1, 2019, Plaintiff Timothy F. petitioned this Court to review the Social
  Security Administration’s (“SSA’s”) final decision to deny his claim for Disability Insurance
  Benefits. ECF No. 1. I have considered the parties’ cross-motions for summary judgment and
  Plaintiff’s reply. ECF Nos. 11, 12, 13. I find that no hearing is necessary. See Loc. R. 105.6 (D.
  Md. 2018). This Court must uphold the decision of the Agency if it is supported by substantial
  evidence and if the Agency employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3);
  Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny Plaintiff’s
  motion, grant the Commissioner’s motion, and affirm the SSA’s judgment pursuant to sentence
  four of 42 U.S.C. § 405(g). This letter explains my rationale.

          After a previous denial, Plaintiff filed this claim for benefits on October 20, 2015, alleging
  a disability onset date of October 17, 2015. Tr. 232-33. His claim was denied initially and on
  reconsideration. Tr. 125-28, 130-31. A hearing was held on October 1, 2018, before an
  Administrative Law Judge (“ALJ”). Tr. 32-68. Following the hearing, the ALJ determined that
  Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
  frame. Tr. 13-26. The Appeals Council denied Plaintiff’s request for review, Tr. 1-6, so the ALJ’s
  decision constitutes the final, reviewable decision of the SSA.

          The ALJ found that Plaintiff suffered from the severe impairments of “status post bilateral
  rotator cuff repair; osteoarthritis, status post left hip replacement; mild degenerative spondylosis/
  mild degenerative disc disease; depression; and anxiety.” Tr. 16. Despite these impairments, the
  ALJ determined that Plaintiff retained the residual functional capacity (“RFC”) to:

         perform light work as defined in 20 CFR 404.1567(b) except: require no more than
         occasional posturals except no climbing ladders, ropes, or scaffolds; requires no
         overhead reaching bilaterally; requires no more than frequent handling or fingering
         bilaterally; avoids concentrated exposure to extreme cold, vibration, and hazards;
         involves only simple, routine, and repetitive tasks that are low stressed in nature,
         defined as no more than occasional decision making, occasional changes in the
          Case 1:19-cv-02524-SAG Document 14 Filed 06/26/20 Page 2 of 4
Timothy F. v. Saul
Civil No. 19-2524-SAG
June 26, 2020
Page 2

        work setting, and no strict production quotas; and involves no more than occasional
        interaction with supervisors, coworkers, or the general public.

Tr. 18. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform his past relevant work as a construction worker, janitor, cheese maker,
or electrician, but that he could perform other jobs available in significant numbers in the national
economy. Tr. 25-26. Accordingly, the ALJ concluded that Plaintiff was not disabled. Tr. 26.

       Plaintiff raises three primary arguments on appeal: (1) that the ALJ failed to appropriately
consider Plaintiff’s age; (2) that the ALJ failed to properly apply the Medical-Vocational
Guidelines; and (3) that the ALJ should have limited Plaintiff to sedentary work. ECF No. 11 at
7-9. These arguments lack merit for the following reasons.

        First, Plaintiff argues that “[t]he [ALJ] failed to consider Plaintiff’s then closely
approaching advanced age according to 20 CFR Section 404.1563(d).” Id. at 7. The regulations
define a “[p]erson closely approaching advanced age” as aged 50-54, and instruct an ALJ to
“consider that [such a claimant’s] age along with a severe impairment(s) and limited work
experience may seriously affect [his] ability to adjust to other work.” 20 C.F.R. § 404.1563(d).
Here, the ALJ noted that Plaintiff “was 50 years old, which is defined as an individual closely
approaching advanced age, on the alleged disability onset date.” Tr. 25 (citing 20 C.F.R. §
404.1563). The ALJ further applied Medical-Vocational rule 202.14, Tr. 26, which specifically
applies to claimants “[c]losely approaching advanced age,” 20 C.F.R. Pt. 404, Subpt. P, App’x 2
§ 202.14. In addition to age, Rule 202.14 factors the claimant’s exertional RFC level (light),
education level (“high school graduate or more”) and transferable skills (“skilled or semi-skilled
– skills not transferable”), and concludes that such a claimant is “not disabled.”1 Id. Therefore,
Plaintiff’s argument that the ALJ failed to consider his age is simply incorrect. Moreover, although
he argues that “[his] age, along with work experience and other factors, seriously affect his ability
to work,” ECF No. 13 at 2, Plaintiff does not support his assertion or suggest limitations that the
ALJ should have included due to age.

        Next, Plaintiff argues that the ALJ inappropriately applied the Medical-Vocational rules.
ECF No. 11 at 7. Specifically, Plaintiff contends that “Plaintiff’s exertional capacity was
significantly reduced” by the RFC’s many limitations, and therefore, the ALJ should have applied
the sedentary rules, rather than the light rules. Id. (citing Social Security Rulings (“SSRs”) 83-12
and 83-14). Plaintiff’s argument is flawed in at least two ways. First, exertional limitations refer
to “the strength demands for sitting, standing, walking, lifting, carrying, pushing, and pulling.” 20
C.F.R. § 404.1569a(a). The additional RFC limitations that Plaintiff asserts “significantly
reduced” his exertional capacity –no more than occasional posture movements, no climbing

1
  The ALJ assessed nonexertional limitations in addition to the exertional limitation to light work and
therefore properly consulted a VE in addition to the Medical-Vocational Guidelines. Tr. 18, 25-26, 61-62;
see 20 C.F.R. § 404.1569a(d); SSR 83-14, 1983 WL 31254, at *3-4 (“Where a person cannot be found
disabled based on strength limitations alone, the rule(s) which corresponds to the person’s vocational profile
and maximum sustained exertional work capability . . . will be the starting point to evaluate what the person
can still do functionally.”).
          Case 1:19-cv-02524-SAG Document 14 Filed 06/26/20 Page 3 of 4
Timothy F. v. Saul
Civil No. 19-2524-SAG
June 26, 2020
Page 3

ladders, ropes, or scaffolds, no overhead reaching, no more than frequent handling or fingering,
avoiding concentrated exposure to extreme cold, vibration, and hazards – are nonexertional
limitations under the regulations. See id. § 404.1569a(c)(iv)-(v) (providing examples of
nonexertional limitations, including “difficulty tolerating some physical feature(s) of certain work
settings . . . [like] tolerat[ing] dust or fumes” and “difficulty performing the manipulative or
postural functions of some work such as reaching, handling, stooping, climbing, crawling, or
crouching”). In other words, the ALJ found that Plaintiff was capable of performing the exertional
requirements of light work2 with additional nonexertional limitations; therefore, the ALJ did not
err by applying the light exertional Medical-Vocational rules. Additionally, Plaintiff’s reliance on
SSRs 83-12 and 83-14 is misplaced. SSR 83-12 is inapplicable to Plaintiff’s case because it
addresses situations where the claimant has only exertional limitations. See SSR 83-12, 1983 WL
31253, at *1 (identifying as the ruling’s purpose, “[t]o clarify policies applicable in using the
numbered table rules in Appendix 2 of Subpart P of the regulations as a framework for adjudicating
claims in which an individual has only exertional limitations”). Here, Plaintiff had both exertional
and nonexertional RFC limitations. The ALJ complied with SSR 83-14 by first applying the
Medical-Vocational rules based on Plaintiff’s exertional limitations and then consulting a VE to
determine the extent that the nonexertional limitations eroded the occupational base. See SSR 83-
14, 1983 WL 31254 (explaining how the Medical-Vocational rules are utilized as a framework
when a claimant has both exertional and nonexertional limitations).

        Finally, Plaintiff challenges the ALJ’s RFC assessment and argues that he should have
been limited to sedentary work because of his limitations with standing and walking. ECF No. 11
at 8. For support, Plaintiff cites to his hearing testimony and generally to treatment records and
consultative examinations. Id. (citing Exhs. 2F, 4F, 5F, 7F, 12F, 20F, 23F). The ALJ summarized
Plaintiff’s hearing testimony, his medical treatment records, consultative examinations, and the
opinion evidence. Tr. 19-24. The ALJ specifically discussed Plaintiff’s back, hip, and knee pain,
and supportably found that his limitations did not preclude light work. See, e.g., Tr. 20
(“Examinations showed some reduced strength and range of motion but normal coordination and
normal gait”); id. (“He was not treated for any back or hip pain in 2015”); Tr. 21 (“He also had
normal gait, 5/5 upper and lower extremity strength, and intact sensation, and he was able to fully
squat and tandem walk.”); id. (noting that examinations “generally showed normal range of motion
of the spine with no pain, normal muscle tone, full range of motion of the shoulder with pain, good
balance and coordination, 5/5 upper and lower extremity strength, intact sensation, and no
edema.”); Tr. 22 (noting that “examinations failed to show any gait issues or need for an assistive
device”). Plaintiff essentially asks for the Court to reweigh the evidence, which it is not allowed
to do.

        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson v. Perales, 402 U.S. 389, 390, 404 (1971). Even if there
is other evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence
or to substitute my own judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456

2Generally, “[l]ight work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b).
          Case 1:19-cv-02524-SAG Document 14 Filed 06/26/20 Page 4 of 4
Timothy F. v. Saul
Civil No. 19-2524-SAG
June 26, 2020
Page 4

(4th Cir. 1990). Here, the ALJ supported his conclusions with substantial evidence, and remand
is unwarranted.

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF No. 11, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF No. 12, is GRANTED. The
SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g).

      Despite the informal nature of this letter, it should be flagged as an opinion.        An
implementing order follows.


                                               Sincerely yours,

                                                           /s/

                                               Stephanie A. Gallagher
                                               United States District Judge
